Title: To George Washington from Alexander Howard, 27 February 1797
From: Howard, Alexander
To: Washington, George


                        
                            Please your Excellency 
                            New York prison Feby 27th 1797
                        
                        I in behalf of a Numbers of prisoners at present Confined in the Goal of this
                            City who have at Different Courts within a year past Received Sentence of Confinement for
                            Life to hard Labour and Solitude the Charges or Indictments are all one or two Excepted that
                            of Forgery, Numbers for that of Uttering Bank Paper which was said to be
                            Counterfeit and I believe from the Conversation I have had with them as fellow prisoners
                            that some know not whether the sd Notes were Counterfeits or not. A hard Case that in a free
                            Country Innocence should Suffer, but the Arbitrary power which Invests the Breasts of some
                            of the Officers in this State is unequalled in any Government an Instance has Come to public
                            enquiry in the Case of Richard Varick Mayor of this City, whereas he has been the
                            instigation of unlawful punishment and publicly Arraigned for the Same, the prayer of us all
                            is as we are Young men who with the Assistance of God will become good members of Society,
                            if liberated from this Cruel Confinement, and as your Excellencys presidency will soon be
                            resigned to the great Grief of many, that you will think proper to remember us unfortunate
                            Sufferers as many of us bled in the late war wherein We laboured for freedom.
                        A proclamation or other Order for our liberty would never be forgot with the
                            Ardent prayers of many. I remn yr Excellency most Obt humble and Devoted Servant, but
                            unfortunate Sufferer
                        
                        
                            Alexander Howard In behalf
                            of 17 Convicts
                            for Life to hard
                            Labour and Solitude, with
                            many others for a stipulated
                            time
                            
                        
                    